Exhibit 10.1




EMPLOYMENT AGREEMENT




This Employment Agreement, dated as of June 30, 2011, between Propell
Corporation, a Delaware Corporation (“Company”) with its principal place of
business located at 305 San Anselmo Ave., Suite 300, San Anselmo, CA 94960, and
Edward L. Bernstein (“Employee”) with a residence address of 336 Bon Air Center,
#352, Greenbrae, CA 94904, in consideration of the mutual promises made herein,
recites and provides as follows:




WHEREAS, Company desires to continue the services of Employee on the terms and
conditions set forth herein; and




WHEREAS, Employee’s previous employment agreement with the Company, as amended,
expired on April 30, 2011; and




WHEREAS, Employee desires to be employed by the Company on the terms and
conditions set forth herein;




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, Company and Employee agree as follows:




ARTICLE 1.  TERM OF EMPLOYMENT




Specified Period




1.01

Company employs Employee and Employee accepts employment with Company for a
period of three (3) years (36 months) from the Effective Date of this Agreement.
 If the parties do not execute a new written agreement upon expiration of this
Agreement, the employment of Employee shall continue on an at-will basis.




“Employment Term” Defined




1.02

“Employment Term” refers to the entire period of employment of Employee by
Company, whether for the periods provided above, or whether terminated earlier
as hereinafter provided or extended by mutual agreement between Company and
Employee.




ARTICLE 2.  DUTIES AND OBLIGATIONS OF EMPLOYEE




General Duties




2.01

Employee shall serve as the Chief Executive Officer (CEO) and President of
Propell Corporation.  In his capacity as CEO and President of Propell
Corporation, Employee shall do and perform all services, acts, or things
necessary or advisable as CEO and President of Propell Corporation.  Employee
shall be based in Company’s San Anselmo, Calif., office.  Any change or
relocation of the San Anselmo office, further than fifty (50) miles, shall be
considered “relocation” pursuant to Section 7.02 (c) below.   




Board of Directors




2.02

Employee shall also serve as Chairman of the Board of Directors of Company.  Any
involuntary removal from the Board of Directors shall allow Employee to
terminate this Agreement “For Good Reason” pursuant to Section 7.02 below.




Outside Employment




2.03

Employee shall not engage in outside employment that interferes with any of the
duties under this Agreement, except as a consultant or adviser as defined in
Paragraph 2.04 below.




Competitive Activities




2.04

During the term of this contract Employee shall not, directly or indirectly,
either as an employee, company consultant, agent, principal, partner,
stockholder, corporate officer, director, or in any other individual or
representative capacity, engage or participate in any business that is in
competition  with the business of Company and/or its wholly owned subsidiaries.
 








1




--------------------------------------------------------------------------------




Employee may perform noncompetitive consulting assignments of limited size and
scope, or serve as a director of noncompetitive companies, so long as such
activities do not materially interfere with the performance of Employee’s
responsibilities as an employee in accordance with this Agreement.




Adherence to Rules




2.05

Employee, at all times during the performance of this Agreement, shall strictly
adhere to and obey all the rules and regulations now in effect or as
subsequently modified governing the conduct of employees of Company and its
wholly owned subsidiaries.




ARTICLE 3.  COMPENSATION OF EMPLOYEE




Annual Salary




3.01

(a) As compensation for the services to be performed hereunder, Employee shall
receive a salary at the rate of One Hundred and Seventy-Five Thousand Dollars
($175,000.00) per annum starting with full month of June 2011, payable in equal
installments thereafter on a bi-weekly basis.   First payment under this
Agreement shall include a payment of the difference, if any, between salary
already paid to Employee for the month of June 2011 and the amount that would
normally be due monthly under this Agreement.




(b) Employee shall receive such annual increases in salary, if any, as may be
determined by Company’s Board of Directors, in its sole discretion.




Bonus




3.02

In addition to Employee’s Annual Salary, Employee shall receive a bonus based on
achieving performance goals as set from time to time and no less than annually
by the Board of Directors of the Company.  For the first year of this agreement,
the Bonus shall be calculated such that, if the Company meets its Plan as
approved by the Board, Employee’s Bonus shall be $18,750 per quarter (payable at
the end of each quarter in which the Plan was met) or a pro rata amount
calculated on performance of the Company against such Plan.  For the first 12
months of this agreement, the minimum quarterly bonus shall be $10,000, payable
at the end of each of the Company’s fiscal quarters.




In each successive year of this Agreement, the board shall reasonably determine
the performance goals and bonuses payable to Employee, in its sole discretion.




Stock




3.03

Company grants, as of the effective date of this Agreement, to Employee an
Option to purchase 1,500,000 shares of common stock of the Company at the
purchase/exercise price as set forth below and pursuant to the terms of the
Propell Corporation 2008 Stock Option Plan, a copy of which shall be given to
Employee.




(a)

This Option may be exercised only with respect to the portion of stock that is
vested in Employee. Except as set forth in Section 3.03(c) and Article 8 (Early
Termination) below, Employee’s right to exercise this option shall be vested as
follows:




(i)

One third (options to purchase 500,000 shares) shall vest immediately upon grant

(ii)

The options to purchase the remaining 1,000,000 shares shall vest 1/36th per
month for the 36 months from the date of this Agreement.




(b)

The purchase price shall be the fair market value of the Company’s common  stock
as determined by the trading price of the company’s common stock on the date of
grant.




(c)

This Option is not assignable and may only be exercised by Employee during the
term of employment under this Agreement or during any additional exercise period
described in this Agreement.


(d)

Company agrees to review Employee’s compensation and option package no less than
annually, or in the event of a significantly dilutive event such as merger or
other transaction, and adjust such compensation in its sole discretion.





2




--------------------------------------------------------------------------------




Vacation




3.04

During the Employment Term, Employee shall be entitled to fifteen (15) days paid
vacation per year, which may be used in accordance with the policies, programs
and practices of Company, which are in effect generally from time to time with
respect to other peer executives of Company.




Employee’s Sick Leave




3.05

During the Employment Term, Employee shall be entitled to paid sick leave in
accordance with the policies, programs and practices of Company, which are in
effect with respect to other peer executives of Company.




Savings and Retirement Plans




3.06

During the Employment Term, Employee shall be entitled to participate in all
savings and retirement plans to the extent applicable generally to other peer
executives of Company, including any 401(k) plan maintained by Company, if any.




Benefit Plans




3.07

During the Employment Term, Employee and/or Employee’s family and dependents, as
the case may be, shall continue to receive health benefits or reimbursement for
such benefits at the same level as currently provided to Employee.  In addition,
Employee shall be eligible for participation in and shall receive any additional
benefits under all welfare benefit plans that may be provided by Company in the
future to the extent applicable generally to other senior executives of the
Company (including, without limitation, if so offered, medical, prescription,
dental, disability, salary continuance, employee life, group life, and
accidental death and travel accident insurance plans).  




ARTICLE 4.  BUSINESS EXPENSES




Travel, Entertainment, and Other Expenses




4.01

It is recognized and agreed by the Parties to this Agreement that in connection
with the services to be performed for Company, Employee will be obliged to
expend money for travel, automobile reimbursement, entertainment of customers,
purchase of software or supplies, cellular telephone expenses, and remote and/or
home office internet services, and similar business expenses.  Employee is
authorized to incur reasonable business expenses for promoting the business of
Company, in accordance with the policies, practices and procedures of Company.




Reimbursement of Business Expenses




4.02

(a) Company shall promptly reimburse Employee for all reasonable business
expenses incurred by Employee in connection with the business of Company.




(b) Each such expenditure shall be reimbursable only if it is of a nature
qualifying it as a proper deduction on the federal and state income tax return
of Company.




(c) Each such expenditure shall be reimbursable only if Employee furnishes to
Company adequate records and other documentary evidence required by federal and
state statutes and regulations issued by the appropriate taxing authorities for
the substantiation of each such expenditure as an income tax deduction.




ARTICLE 5.  PROPERTY RIGHTS OF THE PARTIES

TRADE SECRETS / CONFIDENTIAL INFORMATION




Confidential Information




5.01

As used in this Agreement “Confidential Information” includes, without
limitation, [design information, manufacturing information, business, financial,
and technical information, sales and processing information, product
information, customers, customer lists, vendors, vendor lists, pricing
information, corporation and personal business contact and relationships,
corporation and personal business opportunities, software, computer disks or
files, or any other electronic information of any kind, Rolodex cards or other
lists of names, addresses or telephone numbers, financial information, projects,
potential projects, current projects, projects in development and future
projects, forecasts, plans, contracts, releases, and other documents, materials
or writings that belong to Company, including those which are prepared or
created by Employee or come into the possession of Employee by any means or
manner and which relate directly or indirectly to Company, and each




3

--------------------------------------------------------------------------------

of its owners, predecessors, successors, subsidiaries, affiliates, and all of
its shareholders, directors and officers (all of the above collectively referred
to as “Confidential Information”).  Confidential Information includes
information developed by Employee in the course of Employee’s services for
Company for the benefit of Company, as well as other Confidential Information to
which Employee may have access in connection with Employee’s services.
 Confidential Information also includes the confidential information of other
individuals or entities with which Company has a business relationship.  In
addition, the Company may require Employee to execute a separate nondisclosure
or confidentiality agreement that may further expand these definitions and
obligations.




Duty of Confidentiality




5.02

Employee will maintain in confidence and will not, directly or indirectly,
disclose or use (or allow others working with Employee to disclose or use),
either during or after the term of this Agreement, any Confidential Information
belonging to Company, whether in oral, written, electronic or permanent form,
except solely to the extent necessary to perform services on behalf of Company
prior to its termination, Employee shall deliver forthwith possession or control
belonging to Company and all tangible items embodying or containing Confidential
Information.




Documents, Records, Etc.




5.03

All documents, records, data, equipment and other physical property, whether or
not pertaining to Confidential Information, which are furnished to Employee by
Company or produced by Employee in connection with Employee’s services will be
and remain the sole property of Company.  Employee will return to Company
forthwith all such materials and property upon the termination of this Agreement
or sooner if requested by Company.




Assignment of Rights




5.04

Employee shall make full and prompt disclosure to Company of any and all
designs, intellectual property, software, inventions, discoveries, or
improvements (individually and collectively, “Inventions”) made by Employee as a
result or product of his employment relationship with Company.  Employee hereby
assigns to Company without additional compensation the entire worldwide right,
title and interest in and to such Inventions, and related intellectual property
rights and without limitation all copyrights, copyright renewals or reversions,
trademarks, trade names, trade dress rights, industrial design, industrial
model, inventions, priority rights, patent rights, patent applications, patents,
design patents and any other rights or protections in connection therewith or
related thereto, for exploitation in any form or medium, of any kind or nature
whatsoever, whether now known or hereafter devised.  To the extent that any work
created by Employee can be a work for hire pursuant to U.S. Copyright Law, the
parties deem such work a “work for hire” and Employee should be considered the
author thereof.  Employee shall, at the request of Company, without additional
compensation, from time to time execute, acknowledge and deliver to Company such
instruments and documents as Company may require to perfect, transfer and vest
in Company the entire rights, title and interest in and to such inventions.  In
the event that Employee does not timely perform such obligations, Employee shall
cooperate with Company upon Company’s request and at Company’s cost but without
additional compensation in the preparation and prosecution of patent, trademark,
industrial design and model, and copyright applications worldwide for protection
of rights to any Inventions.




Injunctive Relief




5.05

Employee acknowledges that a violation or attempted violation on Employee’s

part of any agreement in this Article 5 will cause irreparable damage to
Company, and accordingly, Employee agrees that Company shall be entitled as a
manner of right to an injunction, without posting of a bond, from any court of
competent jurisdiction restraining any violation or further violation of such
agreement by Employee; such right to an injunction, however, shall be cumulative
and in addition to whatever other remedies that Company may have.  Terms and
agreements set forth in this Section 5 shall survive the expiration of the term
of this Agreement.  The existence of any claim of Employee, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Company of the covenants contained in this Agreement.




Disclosure of Information to Others




5.06

Employee shall not divulge any Confidential Information to anyone outside
Company without obtaining both Company’s prior written consent and the
disclosee’s signed written confidentiality agreement as approved by Company.





4




--------------------------------------------------------------------------------




ARTICLE 6.  OBLIGATIONS OF COMPANY




Indemnification of Losses of Employee




6.01

Company shall indemnify and defend and hold harmless Employee for all necessary
expenditures, losses or claims incurred by Employee in direct consequence of the
discharge of his duties.




6.02

Company agrees to obtain and continue in force a Directors and Officers
Insurance Policy appropriate for a public company of Company’s size and
circumstances.




ARTICLE 7.  TERMINATION




By Company For Cause




7.01

(a)  Company may terminate Employee’s employment during the Employment Term for
Cause.  For purposes of this Agreement, “Cause” shall mean (i) the conviction of
Employee for committing an act of fraud, embezzlement, theft or other act
constituting a crime relating to theft or moral turpitude or the guilty or nolo
contendere pleas of Employee to such a crime; (ii) fraudulent conduct or an act
of dishonesty or breach of trust on the part of Employee in connection with
Company’s business; (iii) violation of any Company policy of which Employee is
aware and is given a reasonable opportunity to cure; (iv) failure, neglect, or
refusal by Employee properly to discharge, perform or observe any or all of
Employee’s job duties; (v) failure by Employee to engage in diligent efforts to
perform Employee’s job duties; and (vi) breach of the confidentiality or
non-competition provisions of this Agreement.




By Company Without Cause




(b)  Company may terminate Employee’s employment at any time without cause.




By Company Upon Employee’s Death or Disability




(c)  Employee’s employment shall terminate automatically upon Employee’s death
or upon a good faith determination by Company that Employee is disabled.
 Company will deem Employee disabled if and when, in the good faith judgment of
Company, Employee is unable to perform the material functions of Employee’s job,
even with reasonable accommodation, for a total of ninety (90) days out of any
six (6) month period.




Termination By Employee For Good Reason




(d) Employee may terminate his employment with Company for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean, in the absence of the
consent of Employee, a reasonable determination by Employee that any of the
following has occurred:




1.

the assignment to Employee of any duties inconsistent in any material respect
with Employee’s position (including titles and reporting requirements,
authority, duties or responsibilities as contemplated by Section 2.01 of this
Agreement), or any other action by Company which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated and insubstantial action not taken in bad faith and
which is remedied by Company promptly after receipt of notice thereof given by
Employee; or




2.

any failure by Company to comply with any of the provisions of this Agreement
applicable to it, other than any isolated and insubstantial failure not
occurring in bad faith and which is remedied promptly after notice thereof from
Employee.




3.

Relocation, unless such relocation is mutually agreed upon in writing.




4.

Employee’s involuntary removal from the Board of Directors of the Company.





5




--------------------------------------------------------------------------------




Termination By Employee Under “Double Trigger”




(e) Employee shall be considered terminated under “Double Trigger” in the event
that there is a change in control of more than 50 percent of ownership of the
Company; and Employee is being terminated not for cause (or terminates for Good
Reason) or is assigned to a non-commensurate position (including but not limited
to no longer reporting to the Board of Directors).




ARTICLE 8.  OBLIGATION OF COMPANY

UPON EARLY TERMINATION




Termination For Cause




8.01

If Employee’s employment shall be terminated for Cause, this Agreement shall

terminate without any further obligation to Employee whatsoever, other than any
obligation that may be required by law.




Termination By Company Without Cause;

Termination By Employee For Good Reason




8.02

In the event Company terminates Employee’s employment during the Employment Term
without cause, or Employee terminates his employment for Good Reason, then
Company shall pay or provide to Employee the following:




(a)

Company shall pay to Employee, within thirty (30) days after the Date of
Termination, any accrued Annual Base Salary, bonuses that have been declared,
vacation pay, expense reimbursement and any other entitlements accrued by
Employee under Article 3 above, to the extent not theretofore paid (the sum of
these amounts shall hereinafter by referred to as the “Accrued Obligations”).




(b)

Company shall continue to pay to Employee, in regular bi-weekly installments,
Employee’s current salary for six (6) months, as well as the pro rata portion of
guaranteed bonus, if any, due during the six-month period at the then-current
rate.  




(c)

Employee shall be entitled to one-year acceleration of any unvested options, and
shall have with one year to exercise any accelerated or previously vested
options.




(d)

Company shall continue to provide and pay, or at Employee’s option reimburse
Employee, for benefits to Employee and/or Employee’s family and dependents at
least equal to those which would have been provided to them in accordance with
the plans, programs, practices and policies which are generally applicable to
peer executives, and no less than the level currently being provided for
Employee, for one year.  If Employee commences employment with another employer
and is eligible to receive medical or other welfare benefits under another
employer-provider plan, the medical and other welfare benefits to be provided by
Company as described herein shall terminate.




Termination By Employee Under “Double Trigger”




In the event Employee’s employment is terminated during the Employment Term
under “Double Trigger” as defined in Paragraph 7.01(e) above, the Employee shall
receive the compensation and benefits described in Paragraph 8.02 above,
including subparagraphs (a) through (d), plus full acceleration on all options,
with one year to exercise.




Upon Death of Employee




8.04

If Employee’s employment is terminated by reason of Employee’s death during the
Employment Term, this Agreement shall terminate without payment of any Accrued
Obligations (which shall be paid to Employee’s estate or beneficiary, as
applicable, in a lump sum in cash within thirty (30) days of the Date of
Termination, and the timely payment or provision of all welfare benefit plans).




Upon Disability of Employee




8.05

If Employee’s employment shall be terminated by reason of Employee’s Disability
during the Employment Term, this Agreement shall terminate without further
obligation to Employee, other than for payment of any Accrued Obligations (which
shall be paid to Employee in a lump sum in cash within 30 days of the Date of
Termination, and the timely payment or provision of all welfare benefit plans).




6

--------------------------------------------------------------------------------




ARTICLE 9.  POST TERMINATION




Non Solicitation of Customers




9.01

For a period of one (1) year immediately following the termination of Employee’s
employment with Company, Employee shall not directly or indirectly make known to
any person, firm, corporation, etc., the names or addresses of any of the
customers of Company and/or its subsidiaries, of the information pertaining to
them, or call on, solicit, or seek to take away from Company any of the
customers of Company of whom Employee called or with whom Employee became
acquainted during Employee’s employment with Company, either for himself or for
any other person, firm, corporation, etc.




Non Solicitation of Employees of Company




9.02

For a period of one (1) year immediately following the termination of Employee’s
employment with Company, Employee shall not directly or indirectly solicit,
recruit, or encourage any other employee of Company or any of its related
entities or wholly owned subsidiaries, or any of its subsidiaries, to leave the
employment of Company or work for any person or entity that is in competition
with Company, or its subsidiaries.




Non Competition




9.03

To the extent allowed by law, for a period of one (1) year immediately following
the termination of Employee’s employment with Company, Employee agrees that
Employee will not directly or indirectly, in any capacity, compete or attempt to
compete with the business of Company or any of its subsidiaries, whether by
taking employment with a competitor, consulting to a competitor, as an owner of
a business entity that is a competitor to Company, or otherwise assist a
competitor. “Competitor” shall be defined as a company or entity offering the
same or similar products and services in the same markets being supplied by
Company at time of termination (such as K-12 schools, college, military, or such
other markets as Company is materially participating in at the time of
termination).  




ARTICLE 10.  GENERAL PROVISIONS




Notices




10.01

Any notice to be given hereunder by either party to the other shall be in
writing and may be transmitted by personal delivery or by mail, registered or
certified, postage prepaid with return receipt requested.  Mailed notices shall
be addressed to the parties at the addresses appearing in the introductory
paragraph of this Agreement, accompanied by courtesy e-mails and faxes to the
e-mail addresses and fax numbers set forth in the introductory paragraph of this
Agreement, but each party may change that address and/or email address and/or
fax number by written notice in accordance with this section.  Notices delivered
personally shall be deemed communicated as of the date of actual receipt; mailed
notices shall be deemed communicated as of three (3) days after the date of
mailing.




Arbitration




10.02

(a)

No dispute between Company (or any of its officers, directors, employees,
subsidiaries or affiliates) and Employee, which is in any way related to the
employment of Employee (including but not limited to claims of wrongful
termination; racial, sexual or other discrimination or harassment; defamation;
and other employment-related claims or allegations) shall be the subject of a
lawsuit filed in state or federal court.  Instead, any such dispute shall be
submitted to binding arbitration before a sole arbitrator of the American
Arbitration Association (AAA) or any other individual or organization on which
the Parties agree or which a court may appoint.  It is understood that both
sides are hereby waiving the right to a jury trial.




(b)

In order to commence an arbitration proceeding, the claimant shall file withthe
AAA (or other agreed or appointed arbitrator) and serve on the other party a
complaint in accordance with the laws of the State of California; the other
party shall file and serve a response in accordance with the laws of that state.
 The arbitration shall be initiated in San Francisco, California.  The
arbitration must be filed within one (1) year of the act or omission which gives
rise to the claim.  Each Party shall be entitled to take a minimum of one
deposition, and to take any other discovery as is permitted by the Arbitrator.
 In determining the extent of discovery, the Arbitrator shall exercise
discretion, but shall consider the expense of the desired discovery and the
importance of the discovery to a just adjudication.  The Arbitrator shall hear
motions pertaining to the pleadings, discovery or summary judgment or
adjudication, in accordance with the law as it would be applied by a court of
the State of California.





7




--------------------------------------------------------------------------------




(c)

The Arbitrator shall render a decision which conforms to the facts,supported by
competent evidence (except that the Arbitrator may accept written declarations
under penalty of perjury, in addition to live testimony), and the law as it
would be applied by a court sitting in the state in which the arbitration is
brought.  The Arbitrator shall not impose any requirement of “just cause,” not
otherwise imposed by law.  At the conclusion of the arbitration, the Arbitrator
shall make written findings of fact, and state the evidentiary basis for each
such finding.  The Arbitrator shall also issue a ruling and explain how the
findings of fact justify his or her ruling.  The prevailing party shall be
entitled to reimbursement of attorney’s fees, costs, and expenses.




(d)

Any party may apply to a court of competent jurisdiction for entry ofjudgment on
the arbitration award.  The court shall review the arbitration award, including
the ruling and findings of fact, and shall determine whether they are supported
by competent evidence and by a proper application of law to the facts.  If the
court finds that the award is properly supported by the facts and law, then it
shall enter judgment on the award; if the court finds that the award is not
supported by the facts or the law, then the court may enter a different judgment
(if such is compelled by the uncontradicted evidence) or may direct the parties
to return to arbitration for further proceedings consistent with the order of
the court.




(e)

Notwithstanding the above, either Company or Employee may file with an
appropriate state or federal court a claim for injunctive relief in any case
where the filing party seeks provisional injunctive relief or where permanent
injunctive relief is not available in arbitration.  The filing of a claim for
injunctive relief in state or federal court shall not allow either party to
raise any other claim outside of arbitration.




Entire Agreement




10.03

This agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of Employee
by Company and contains all of the covenants and agreements between the parties
with respect to that employment in any manner whatsoever.  Each Party to this
agreement acknowledges that no representation, inducements, promises, or
agreements, orally or other wise have been made by any party, or anyone acting
on behalf of any party, with respect to the employment of Employee, which are
not embodied herein, and that no other Agreement, statement, or promise not
contained in this Agreement shall be valid or binding on either party.  Any
modification of this Agreement will be effective only if it is in writing signed
by the party to be charged.




Partial Invalidity




10.04

If any provision in this agreement is held by a court of competent jurisdiction
to be invalid, void, or unenforceable, the remaining provisions shall
nevertheless continue in full force without being impaired or invalidated in any
way.  




Law Governing Agreement




10.05

This agreement shall be governed by and constructed in accordance with the laws
of the State of California.




Payment of Sums Due Deceased Employee




10.06

If Employee dies prior to the expiration of the term of his employment, any
moneys that may be due him from Company under this agreement as of the date of
death shall be paid to Employee’s executors, administrators, heirs, personal
representatives, successors, and assigns.







IN WITNESS WHEREOF, the Parties so agree:







COMPANY:

 

 

EMPLOYEE:

 

 

 

 

Propell Corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Director

 

Edward L. Bernstein




8


